 Case 18-31754-5-mcr             Doc 299 Filed 03/20/19 Entered 03/20/19 12:37:23                         Desc
                                   Main Document     Page 1 of 11



 So Ordered.

 Signed this 20 day of March, 2019.



                                                ________________________________

                                                Margaret Cangilos-Ruiz
                                                United States Bankruptcy Judge




 UNITED STATES BANKRUPTCY COURT
 NORTHERN DISTRICT OF NEW YORK

In re:
                                                                                Case Nos.
CENTERSTONE LINEN SERVICES, LLC,                                                18-31754(main case)
ATLAS HEALTH CARE LINEN SERVICES CO., LLC,                                      18-31753
ALLIANCE LAUNDRY &TEXTILE SERVICE, LLC,                                         18-31755
ALLIANCE LAUNDRY AND TEXTILE SERVICE OF                                         18-31756
ATLANTA,LLC,and
ALLIANCE LTS WINCHESTER,LLC                                                     18-31757
d/b/a Glarus Linen Systemsl,
                                                                                Chapter 11 Cases
                                                     Debtors.                   Jointly Administered



      ORDER PURSUANT TO SECTIONS 363 AND 105 OF THE BANKRUPTCY
    CODE:(A)(1)SETTING DEADLINE AND APPROVING REQUIREMENTS AND
       PROCEDURES FOR INTERESTED PARTIES TO SUBMIT COMPETING
   BIDS FOR SUBSTANTIALLY ALL ASSETS OF DEBTORS CENTERSTONE LINEN
    SERVICES,LLC d/b/a CLARUS LINEN SYSTEMS AND ATLAS HEALTH CARE
    LINEN SERVICES CO.,LLC,d/b/a CLARUS LINEN SYSTEMS;(2) APPROVING


' The Debtors in these chapter 11 cases, along with the last four digits of each Debtor's federal tax identification
 number, are: Centerstone Linen Services, LLC d/b/a Glarus Linen Systems (5594)("Centerstone"); Atlas Health
 Care Linen Services Co., LLC d/b/a Glarus Linen Systems (2681)("Atlas"); Alliance Laundry &Textile Service,
 LLC d/b/a Glarus Linen Systems (8284)("Alliance"); Alliance Laundry and Textile Service of Atlanta, LLC d/b/a
                                                                                                             (0892)
 Glarus Linen Systems (4065)("Atlanta"); and Alliance LTS Winchester, LLC d/b/a Glarus Linen Systems
("Winchester").
                                                                                                           3305725.3
  Case 18-31754-5-mcr           Doc 299 Filed 03/20/19 Entered 03/20/19 12:37:23                        Desc
                                  Main Document     Page 2 of 11



     FORM OF PURCHASE AGREEMENT;(3)SCHEDULING AN AUCTION;(4)
   SETTING HEARING DATE TO APPROVE SALE OF ASSETS TO SUCCESSFUL
      BIDDER; AND (5) APPROVING PROCEDURES WITH RESPECT TO THE
  ASSUMPTION AND ASSIGNMENT OF CERTAIN EXECUTORY CONTRACTS AND
   UNEXPIRED LEASES; AND(B)APPROVING FORM AND MANNER OF NOTICE

         Upon consideration of the motion (the "Motion")2 filed by debtors Centerstone Linen

 Services, LLC d/b/a Clarus Linen Systems ("Centerstone") and Atlas Health Care Linen Ser~~ices

 Co., LLC, d/b/a Clarus Linen Systems ("Atlas"), debtors and debtors in possession (collectively,

 the "Debtors") in the captioned cases, for entry of an order pursuant to sections 105 and 363 of

 title 11 of the United States Code (the "Bankruptcy Code") and Bankruptcy Rule 6004: (A)(i)

 authorizing the sale of substantially all of the Debtors' assets (the "Purchased Assets"), free and

 clear of all liens, claims, interests and encumbrances, subject to the terms of the Asset Purchase

 Agreement and subject to higher and/or better offers; (ii) authorizing and approving the Asset

 Purchase Agreement with to Linen Newco LLC ("Purchaser"); and (iii) authorizing the Debtors

 to consummate all transactions related to the proposed sale; (B)approving bidding procedures

 and other related relief; and (C) authorizing the Debtors to assume certain executory contracts

 and unexpired leases and assign such contracts and leases to Purchaser pursuant to 11 U.S.C.

 §§ 365(a), (b) and (c) and Bankruptcy Rule 6006(e)(1) (the "Assigned Contracts"); and upon

 review and consideration of(i) the Motion,(ii) the objections, if any, filed with respect thereto,

(iii) arguments of counsel and evidence proffered or adduced at the hearing on the Motion held

 on March 18, 2019 (the "Bid Procedures Hearing"), and (iv) the docket and proceedings in the

 above-captioned cases (the "Chapter 11 Cases"); and it appearing that the relief requested in the

 Motion is in the best interests of the Debtors, their estates, creditors, and other parties in interest;

 and good and sufficient cause appearing therefor, it is hereby:

 2 Capitalized terms used but not defined herein shall have the meanings ascribed to them in the Motion, Purchase
 Agreement and/or the Bidding Procedures, as applicable.


                                                        2                                                3305725.3
 Case 18-31754-5-mcr             Doc 299 Filed 03/20/19 Entered 03/20/19 12:37:23                          Desc
                                   Main Document     Page 3 of 11



        FOUND AND DETERMINED THAT:3

                 A.       This Court has jurisdiction over the Motion and the transactions

contemplated therein pursuant to 28 U.S.C. §§ 157 and 1334, and this matter is a core proceeding

pursuant to 28 U.S.C. § 157(b)(2)(A),(M) and (0). Venue in this district is proper under 28

U.S.C. §§ 1408 and 1409.

                 B.       Good and sufficient notice of the Motion and the relief sought therein has

been given under the circumstances, and no other or further notice is required except as set forth

herein. A reasonable opportunity to object or be heard regarding the relief provided herein has

been afforded to parties-in-interest.

                 C.       The Debtors have articulated good and sufficient business reasons for this

Court to approve the bidding procedures attached hereto as Schedule 1 (the "Biddin

Procedures") and the establishment of procedures to fix the cure amounts to be paid under

section 365 of the Bankruptcy Code in connection with the assumption, assignment and/or

transfer of the Assigned Contracts to the Successful Bidder.

                 D.       The Bidding Procedures are reasonably designed to maximize the value to

be achieved for the Purchased Assets.

                 E.       The Notice of the Auction and Sale Hearing attached hereto as Schedule 2

and the Notice of Assumption and Assignment attached hereto as Schedule 3 provide all

interested parties with timely and proper notice of the Auction, the sale of the Purchased Assets,

the Bidding Procedures and the procedures governing the Debtors' assumption and assignment

ofthe Assigned Contracts to the Successful Bidder.



                                                                                                         findings of
3 Findings of fact shall be construed as conclusions of law and conclusions of law shall be construed as
fact when applicable. See Bankruptcy Rule 7052.


                                                         3                                                 3305725.3
 Case 18-31754-5-mcr         Doc 299 Filed 03/20/19 Entered 03/20/19 12:37:23             Desc
                               Main Document     Page 4 of 11



                F.      The entry of this Order (the "Bidding Procedures Order") is in the best

interests of the Debtors, their estates, creditors and other parties in interest.

     NOW THEREFORE,IT IS HEREBY ORDERED,ADJUDGED AND DECREED
THAT:

                The Motion is granted as set forth herein.

        2.      All objections to the Motion relating to the relief provided herein that have not

been withdrawn, waived or settled, and all reservations of rights included therein, are hereby

overruled and denied on the merits.

        3.      The form of Asset Purchase Agreement attached hereto as Exhibit A (the

"Purchase Agreement") is hereby approved. The Purchaser is hereby designated as the stalking-

horse bidder for the Purchased Assets, the Purchase Agreement is hereby deemed a Qualified

Bid for the Purchased Assets and the Purchaser is hereby deemed a Qualified Bidder for the

Purchased Assets.

       4.       Paragraph 6.1(c)(i) ofthe Purchase Agreement is hereby modified as follows:

                i. in the event the Bankruptcy Court approves and Seller consummates a
                sale of the Purchased Assets to a Competing Bidder, the Buyer reserves its
                right to request the payment of an expense reimbursement of up to Fifty
                Thousand and 00/100 Dollars ($50,000.00) ("Expense Reimbursement")
                to be paid out of sale proceeds free and clear of all liens, claims and
                encumbrances.


       5.       HSBC Bank USA,National Association ("HSBC Bank") is also hereby deemed a

Qualified Bidder for the Purchased Assets.

       6.       The Bidding Procedures, as modified and in the form attached hereto as Schedule

1, are hereby incorporated herein and approved, and shall apply with respect to the sale of the

Purchased Assets. The Debtors are authorized to take all actions necessary or appropriate to

implement the Bidding Procedures.


                                                   4                                         3305725.3
Case 18-31754-5-mcr         Doc 299 Filed 03/20/19 Entered 03/20/19 12:37:23                Desc
                              Main Document     Page 5 of 11



       7.      All of the Purchased Assets designated as such by the Purchaser may be sold

together as one lot, or alternatively, in two separate lots of either (i) the Buffalo Assets and the

Office Assets, or (ii) the Syracuse Assets, so long as the respective Bids) meet the requirements

of a "Qualified Bid" provided for in the Bidding Procedures. If the Debtors receive two or more

Qualified Bids with respect to the Purchased Assets, or receive separate Qualified Bids for the

Syracuse Assets or the Buffalo Assets, on or before the Bid Deadline, the Debtors shall conduct

one or more auction sales with respect to those Assets in accordance with the Bidding

Procedures.

       8.      As further described in the Bidding Procedures, the deadline for submitting bids

for the Purchased Assets (the "Bid Deadline") is April 11, 2019 at 4:00 p.m. (prevailing

Eastern Time). No bid shall be deemed to be a Qualified Bid (as defined in the Bidding

Procedures) or otherwise considered for any purposes unless such bid meets the requirements set

forth in the Bidding Procedures, or those requirements which may be modified by the Debtors

upon consultation with HSBC Bank and the Committee, except for HSBC Bank which is

automatically deemed a Qualified Bidder.

       9.      The Debtors may sell the Purchased Assets by conducting an Auction in

accordance with the Bidding Procedures. If more than one Qualified Bid is timely received by

the Debtors in accordance with the Bidding Procedures, the Auction shall take place on April 15,

2019 at 10:00 a.m. (prevailing Eastern Time) at the offices of Bond, Schoeneck &King,

PLLC, One Lincoln Center, Syracuse, New York, or such other place and time as the Debtors

shall notify all Qualified Bidders and other invitees.




                                                 5                                           3305725.3
 Case 18-31754-5-mcr        Doc 299 Filed 03/20/19 Entered 03/20/19 12:37:23                Desc
                              Main Document     Page 6 of 11



        10.     Each Qualified Bidder participating at the Auction shall participate in person and

 will be required to confirm that it has not engaged in any collusion with respect to the bidding or

 the Sale.

        1 1.    The Sale Hearing shall be held before this Court on April 17, 2019 at 1:00 p.m.

(prevailing Eastern Time), or as soon thereafter as counsel and interested parties may be heard.

        12.     The Notice of Auction and Sale, in the form attached hereto as Schedule 2, is

 hereby approved. On or before 5:00 p.m.(prevailing Eastern Time) on March 20, 2019, the

Debtors will cause (a) a copy of the Notice of Auction and Sale Hearing and (b) a copy of the

Bidding Procedures Order to be sent by first-class mail postage prepaid, to the following: (i)

counsel for the Purchaser;(ii) the Office of the United States Trustee for the Northern District of

New York; (iii) counsel for HSBC Bank; (iv) counsel for the Committee (v) all parties to the

 Assigned Contracts; (vi) all required governmental agencies; (vii) all persons known or

reasonably believed to have asserted any lien, claim encumbrance, right of first refusal or other

interest in or upon any of the Purchased Assets, (viii) all parties who have expressed an interest

in the Purchased Assets during the past ten months the Purchased Assets have been marketed;

and (ix) all entities known by the Debtors to have filed a notice of appearance or a request for

receipt of chapter 11 notices and pleadings filed in the Chapter 11 Cases (the "Notice Parties").

        13.     On or before 5:00 p.m. (prevailing Eastern Time) on March 20, 2019, the

Debtors will cause a copy of the Notice of Auction and Sale to be served upon all known

creditors ofthe Debtors in the Chapter 11 Cases.

        14.     The Notice of Assignment and Assumption, in the form attached hereto as

Schedule 3, is hereby approved. On or before 5:00 p.m.(prevailing Eastern Time) on March

20, 2019, the Debtors shall serve by first class mail, the Notice of Assumption and Assignment



                                                 6                                           3305725.3
 Case 18-31754-5-mcr        Doc 299 Filed 03/20/19 Entered 03/20/19 12:37:23              Desc
                              Main Document     Page 7 of 11



 on all non-debtor parties to the Assigned Contracts. The Notice of Assumption and Assignment

 shall identify the cure amounts that the Debtors believe must be paid to cure all prepetition

 defaults under the Assigned Contracts (the "Cure Amounts"). In addition, if the Debtors identify

 additional executory contracts or unexpired leases that might be assumed by the Debtors and

 assigned to the Successful Bidder not set forth in the original Notice of Assumption and

 Assignment, the Debtors shall promptly send a supplemental notice (a "Supplemental Notice of

 Assumption and Assi~Ynment") to the applicable counterparties to such additional executory

 contracts and unexpired leases.

        15.    Unless the non-debtor party to an Assigned Contract identified in the Notice of

 Assumption and Assignment or any Supplemental Notice of Assumption and Assignment files

 an objection (the "Cure Amount/Assignment Objection") to (a) its scheduled Cure Amount

 and/or (b) to the proposed assumption, assignment and/or transfer of such Assigned Contract by

 the later of(i) 4:00 p.m.(prevailing Eastern Time) on Apri13, 2019 or (ii) five (5) days after

 service of the relevant Supplemental Notice of Assumption and Assignment(such later date, the

"Cure/Assignment Objection Deadline") and serves a copy of the Cure Amount/Assignment

 Objection so as to be received on the same day by (i) counsel for the Debtors; (ii) the Office of

 the United States Trustee for the Northern District of New York; (iii) counsel for HSBC Bank;

(iv) counsel for the Purchaser; and (v) counsel for the Committee, then such non-debtor party (a)

 will be forever barred from objecting to the Cure Amount and from asserting any additional cure

 or other amounts due with respect to such Assigned Contract and the Debtors shall be entitled to

 rely solely upon the Cure Amount, and (b)if the Assigned Contract is identified by the

 Successful Bidder or Backup Bidder as an Asset to be purchased and/or assigned, will be deemed

to have consented to the assumption, assignment and/or transfer of such Assigned Contract and



                                                ]
                                                ~                                         3305725.3
Case 18-31754-5-mcr         Doc 299 Filed 03/20/19 Entered 03/20/19 12:37:23                Desc
                              Main Document     Page 8 of 11



will be forever barred and estopped from asserting or claiming against the Debtors, the

Successful Bidder or the Backup Bidder, or any other assignee of the relevant executory contract

or unexpired lease that any additional amounts are due or defaults exist, or prohibitions or

conditions to assumption, assignment and/or transfer exist or must be satisfied, under such

Assigned Contract. Notwithstanding the foregoing, as provided below, each non-debtor party

shall retain the right to object to the assumption, assignment or transfer of its Assigned Contract,

based solely on the issue of whether the Successful Bidder or Backup Bidder can provide

adequate assurance of future performance as required by section 365 ofthe Bankruptcy Code.

       16.     If a Cure Amount/Assignment Objection challenges a Cure Amount,the objection

must set forth the cure amount being claimed by the objecting party (the "Claimed Cure

Amount") with appropriate documentation in support thereof.             Upon receipt of a Cure

Amount/Assignment Objection, the Debtors are authorized, but not directed, to resolve any Cure

Amount/Assignment Objection by mutual agreement with the objecting counterparty to any

Assigned Contract without further order of the Court. The Debtors are also hereby authorized to

file a response to any Cure Amount/Assignment Objection by 4:00 p.m. (prevailing Eastern

Time) on April 10, 2019. In the event that the Debtors and any objecting party are unable to

consensually resolve any Cure Amount/Assignment Objection, the Court will resolve any such

Cure Amount/Assignment Objection at a hearing to be held at 1:00 p.m. (prevailing Eastern

Time) on April 17,2019 or on such later date as the Court may determine.

       17.     The Successful Bidder or the Backup Bidder, as the case may be, may determine

to exclude any executory contract or unexpired lease from the list of Purchased Assets to be

assumed and sold or assigned at any time prior to the closing of the sale of the Purchased Assets.

The non-debtor party or parties to any such excluded contract or lease will be notified of such



                                                                                            3305725.3
 Case 18-31754-5-mcr       Doc 299 Filed 03/20/19 Entered 03/20/19 12:37:23               Desc
                             Main Document     Page 9 of 11



exclusion by written notice mailed within five (5) business days following the closing of the sale

of the Purchased Assets.

       18.     To the extent that a Cure Amount/Assignment Objection remains unresolved as of

the Bid Deadline, and the Bankruptcy Court subsequently determines that the Cure Amount for

the subject Assigned Contract is greater than that set forth in the Cure Amounts identified in the

Notice of Assumption and Assignment, the Successful Bidder may elect to reclassify such

Assigned Contract as an Excluded Contract at any time prior to the earlier to occur of the closing

of the sale of Purchased Assets or the day that is five (5) business days following such

determination by the Bankruptcy Court.

       19.    Immediately following the conclusion of the Auction for the Purchased Assets,

the Debtors shall serve (i) a notice identifying the Successful Bidders) and Backup Bidder(s),

and (ii) contact information for Debtors' counsel from whom financial information concerning

the Successful Bidder(s)' and Backup Bidder(s)' ability to provide adequate assurance of future

performance of such Assigned Contracts may be obtained, to the non-debtor parties to the

Assigned Contracts that have been identified as Purchased Assets to be sold or assigned in

connection with such Successful Bid and Backup Bid. The non-debtor parties to the Assigned

Contracts will have until 9:00 a.m. (prevailing Eastern Time) on April 17, 2019 (the

"Adequate Assurance Objection Deadline") to file a written objection to the assumption,

assignment or transfer of such Assigned Contract solely on the issue of whether the Successful

Bidder and/or Backup Bidder can provide adequate assurance of future performance as required

by section 365 of the Bankruptcy Code. Any such objections shall be heard at the Sale Hearing.

       20.    No later than 9°00 a.m. (prevailing Eastern Time) on April 17, 2019, the

Debtors shall file with the Court a Report setting forth a summary of the Auction Sale, if held,



                                                9                                          3305725.3
 Case 18-31754-5-mcr        Doc 299 Filed 03/20/19 Entered 03/20/19 12:37:23               Desc
                              Main Document    Page 10 of 11



 the marketing efforts undertaken by the Debtors with respect to the Purchased Assets. The sale

 proceeds shall be distributed in accordance with paragraph 24(b) of the Final Order

(I) Authorizing the Debtors to (A) Obtain Postpetition Financing on aSuper-Priority, Senior

 Secured Basis and (B) Use Cash Collateral, (II) Granting (A) Liens and Super-Priority Claims

 and(B) Adequate Protection to Certain Prepetition Lenders,(III) Modifying the Automatic Stay,

 and (IV)Granting Related Relief[Docket No. 234](the "Final DIP Order").

        21.    Any objections to the sale of the Purchased Assets, or to the balance of the relief

 requested in the Motion and not granted in this Bidding Procedures Order, must: (a) be in

 writing;(b)comply with the Bankruptcy Rules and the Local Rules;(c) be filed with the Clerk of

the Bankruptcy Court for the Northern District of New York, on or before 12:00 p.m.

(prevailing Eastern Time) on April 16, 2019; and (d) be served so as to be received on the

same day, upon (i) counsel for the Debtors; (ii) counsel for the Purchaser; (iii) the Office of the

 United States Trustee for the Northern District of New York;(iv) counsel for HSBC Bank; and

(v) counsel for the Committee. All objections must state with specificity the nature of such

objection and will be heard by the Court at the Sale Hearing. All objections to the sale of the

Purchased Assets previously filed with this Court, and not resolved in this Order, are preserved

until the Sale Hearing.

        22.    The Sale Hearing may be adjourned, from time to time, without further notice to

creditors or other parties in interest other than by announcement of said adjournment before this

Court or on this Court's calendar on the date scheduled for said hearing.

        23.    Except as otherwise provided in this Bidding Procedures Order, the Debtors

reserve the right as they may reasonably determine to be in the best interests of their estates, in

consultation with HSBC Bank and the Committee, subject to conformity with the Bidding



                                                1Q                                          3305725.3
Case 18-31754-5-mcr         Doc 299 Filed 03/20/19 Entered 03/20/19 12:37:23                  Desc
                              Main Document    Page 11 of 11



Procedures to: (a) determine which bidders are Qualified Bidders;(b) determine which bids are

Qualified Bids;(c) determine which Qualified Bid is the highest or best proposal and which is

the next highest or best proposal;(d)reject any bid that is (i) inadequate or insufficient,(ii) not in

conformity with the requirements of the Bidding Procedures or the requirements of the

Bankruptcy Code, or (iii) contrary to the best interests of the Debtors and their estates; (e)

remove some of the Purchased Assets from the Auction;(~ waive terms and conditions set forth

herein with respect to all potential bidders; (g) impose additional terms and conditions with

respect to all potential bidders;(h) extend the deadlines set forth herein; (i) adjourn or cancel the

Auction or Sale Hearing in open court without further notice; and (j) modify the Bidding

Procedures as the Debtors, in consultation with HSBC Bank and the Committee, may determine

to be in the best interest of their estates or to withdraw the Motion at any time with or without

prejudice; provided, that any exercise by the Debtors of their rights hereunder shall not alter or

modify the terms of the Purchase Agreement, including its stated conditions for the Purchaser to

close.

         24.   The Debtors are hereby authorized to take such steps and incur and pay such

expenditures as may be necessary or appropriate to effectuate the terms of this Bidding

Procedures Order, subject to and in accordance with the terms of the Final DIP Order.

         25.   The stays provided for in Bankruptcy Rules 6004(h) and 6006(d) are waived and

this Bidding Procedures Order shall be effective immediately upon its entry.

         26.   This Court shall retain jurisdiction over any matters related to or arising from the

implementation ofthis Order.



                                                ###



                                                 11                                            3305725.3
